COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                     ORDER ON MOTION

Appellate case name:         In the Interest of R. J., A Child

Appellate case number:       01-18-00729-CV

Trial court case number:     CV29910

Trial court:                 344th District Court of Chambers County

         This is an accelerated appeal from a judgment in a suit in which the termination of
the parent-child relationship is at issue (“parental termination case”) for both the father, R.
J., Sr., and the mother, E. M. On October 1, 2018, appellant R. J., Sr.’s counsel, William
B. Connolly, filed his appellant’s brief. This Court’s October 5, 2018 Order directed
appellant R.J., Sr.’s counsel to file an amended brief, which he did on October 9, 2018. To
date, appellant E.M. has yet to file a brief. On the date that it was due, October 22, 2018,
appellee, Texas Department of Family and Protective Services, filed an extension of time
to file its brief until November 12, 2018.
         Appeals in parental termination cases are to be brought to final disposition within
180 days of the date the notice of appeal is filed, so far as reasonably possible. See TEX.
ST. JUD. ADMIN. R. 6.2(a) (West 2017). Here, the first notice of appeal was timely filed
on August 10, 2018, in the trial court from the August 6, 2018 final decree for termination
by appointed counsel for the mother, E. M., setting the 180-day compliance deadline for
February 6, 2019. See TEX. R. APP. P. 26.1(b). Although appellee’s motion is unopposed,
the accelerated schedule in termination cases requires greater compliance with briefing
deadlines and greater scrutiny of extensions. Appellee’s counsel contends that an extension
is needed because he filed briefs in two other cases and the records in this case are
voluminous, entailing three volumes of the clerk’s record, two volumes of the supplemental
clerk’s record, and five volumes of the reporter’s record.
         Accordingly, appellee’s motion for an extension of time to file appellee’s brief is
GRANTED until November 12, 2018, but no further extensions will be granted absent
extraordinary circumstances. See TEX. R. APP. P. 4.1(a), 38.6(d).

      It is so ORDERED.
Judge’s signature: /s/ Laura C. Higley
                  ☒ Acting individually           Acting for the Court
Date: October 23, 2018